UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) RQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2011 OR £TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO . COMMISSION FILE NUMBER333-143512 TARA MINERALS CORP. (Exact Name of Registrant as Specified in its Charter) Nevada 20-5000381 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2162 Acorn Court Wheaton, IL (Address of principal executive offices) (Zip code) (630) 462-2079 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes R No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£No R As of November 14, 2011, the Company had 64,859,588 outstanding shares common stock. 1 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1.Financial Statements 3 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 4.Controls and Procedures 24 PART II - OTHER INFORMATION Item 1.Legal Proceedings 25 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3.Defaults Upon Senior Securities 25 Item 4.[REMOVED AND RESERVED] 25 Item 5.Other Information 25 Item 6.Exhibits 25 SIGNATURES 26 2 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS TARA MINERALS CORP. AND SUBSIDIARIES (A Subsidiary of Tara Gold Resources Corp.) (An Exploration Stage Company) CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 AND THE PERIOD FROM INCEPTION (MAY 12, 2006) THROUGH SEPTEMBER 30, 2011 3 Table of Contents TARA MINERALS CORP. AND SUBSIDIARIES (A Subsidiary of Tara Gold Resources Corp.) (An Exploration Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS SEPT 30, 2011 DEC 31, 2010 (Unaudited) Assets Current assets Cash $ $ Recoverable value added taxes, net of allowance for bad debt of$1,235,132 and $1,366,533 at September 30, 2011 and December 31, 2010, respectively Other receivables, net of allowance for bad debt of $3,062 and $4,692 at September 30, 2011 and December 31, 2010, respectively Prepaid Assets - Total current assets Property, plant, equipment, mine development and land, net of accumulated depreciation of $491,600 and $295,925 at September 30, 2011 andDecember 31, 2010, respectively Mining deposits Deferred tax Goodwill Other assets Total Assets $ $ Liabilities and stockholders’ equity Current liabilities Accounts payable and accrued expenses $ $ Notes payable, current portion Notes payable related party Due to related parties, net of due from of $79,077 and $69,143 at September 30, 2011 and December 31, 2010, respectively Deferred revenue - Total current liabilities Notes payable, non-current portion Total liabilities Commitments and contingencies - - Iron Ore Properties financial instrument, net of $180,000 beneficial conversion feature - Stockholders’ equity Common stock: $0.001 par value; authorized 200,000,000 shares; issued and outstanding 64,859,588 and 57,236,288 shares outstanding at September 30, 2011 and December 31, 2010, respectively Additional paid-in capital Common stock payable, net of stock receivable of $0 and $212,744 at September 30, 2011 and December 31, 2010, respectively Other comprehensive loss ) ) Accumulated deficit during exploration stage ) ) Total Tara Minerals stockholders’ equity Non-controlling interest Total equity Total liabilities and stockholders’ equity $ $ See Accompanying Notes to these Condensed Consolidated Financial Statements. 4 Table of Contents TARA MINERALS CORP. AND SUBSIDIARIES (A Subsidiary of Tara Gold Resources Corp.) (An Exploration Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) THREE MONTHS ENDED SEPTEMBER 30, 2011 THREE MONTHS ENDED SEPTEMBER 30, 2010 NINE MONTHS ENDED SEPTEMBER 30, 2011 NINE MONTHS ENDED SEPTEMBER 30, 2010 FROM INCEPTION (MAY 12, 2006) TO
